DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-8 and 15-20 are allowed.
	Claims 9-14 (withdrawn) have been canceled. 
					Examiner’s Amendment
2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
A.	Cancel claims 9-14.
Authorization for this examiner's amendment was given in a telephone interview with Richard Salles on 1-28-22. 
				Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
The references of record either alone or in combination, do not teach the limitations “the base plate has a slot on its bottom surface and the seal ring is mounted in the slot, the seal ring directly sealing a peripheral edge region at a top surface of a heat-generating object of the electronic device with a portion on the bottom surface of the base plate, providing a gap between a portion of the bottom surface of the base plate and a portion of the top surface of a heat-generating object, the gap being entirely filled with a liquid” and “the connecting hole connects a portion of the bottom surface of .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/NITIN PAREKH/Primary Examiner, Art Unit 2811